FILE COPY




                                       M A N D A T E

TO THE 98TH DISTRICT COURT OF TRAVIS COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on January 6, 2021, the cause upon
appeal to revise or reverse your judgment between

CURTIS LEE SHEPPARD, JR.,                                             Appellant,

No. 08-19-00106-CV                    and

WICHITA COUNTY DISTRICT                                               Appellees,
ATTORNEY'S OFFICE, WICHITA
COUNTY DISTRICT
CLERK'S OFFICE, 78TH DISTRICT COURT
OF WICHITA COUNTY, AND ALL
POLITICAL SUBDIVISIONS OF THE
STATE OF TEXAS,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court

makes no other order with respect thereto. This decision shall be certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this April 26, 2021.

                                                 Elizabeth G. Flores, Clerk




Trial Court No. D-1-GN-16-004721